Exhibit (g)(iv) FMI FUNDS, INC. FORM OF FOURTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FOURTH AMENDMENTdated as of the day of , 2013, to the Custody Agreement dated as of September 21, 2010, as amended to date (the "Agreement"), is entered into by and betweenFMI Funds, Inc., a Maryland corporation (the "Company") andU.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS,the parties have entered into the Custody Agreement; and WHEREAS,the Company and the Custodian desire to amend the Agreement to add a fund; WHEREAS,Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE,the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI FUNDS, INC.
